DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
A) Applicant’s argument that the rejection in view of Delaney et al. lacks a showing of prima facie obviousness because the prior art fails to teach the problem or the source of the problem solved by the claimed invention is not persuasive.  Applicants cite In re Peehs and In re Nomiya in the remarks and also state that Delaney et al. fails to recognize the problem solved by applicant’s application and case law states that recognition of the problem establishes unobviousness. However, the Court in KSR stated that it is an error to look only to the particular problem the patentee was trying to solve.  The problem motivating the patentee may be only one of many addressed by the patent’s subject matter and a person having ordinary skill in the art would not be led only to those elements of the prior art designed to solve the same problem (MPEP 2141 II A2). In response to Applicants’ repeated argument that the cited art fails to recognize the problem solved by the claims, Applicant is reminded that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Furthermore, it is noted that it is not necessary that the prior art suggest the modification to achieve the same advantage or result discovered by Applicant. The motivation question arises in the context of the general problem confronting the inventor, rather than the specific problem solved by the invention (see In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings; see also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01).
In re Peehs does not appear in the MPEP. In re Nomiya is in the MPEP, but concerns applicant’s admitted prior art.
Given the precedential case law cited in the MPEP versus applicant’s cited non-precedential case law, the examiner must follow the precedential case law.
B) Applicant’s argument that there is no motivation to modify the reference, no reasonable expectation of success of the modification, and all the claim limitations were not considered is not persuasive. 
The motivation to modify the reference is listed in the rejection, namely a person having ordinary skill in the art would have at the time of the invention found it obvious to include the stearic acid and chlorine source as disclosed in Delaney et al. and would have been motivated to do so in order to include surfactants in the detergent composition. 
There is a reasonable expectation of success in that Delaney et al. teaches the combination of compounds that lead to the formation of the claimed compounds are optional embodiments in the reference.  Therefore, they may be selected to achieve the disclosure of Delaney et al. There is an expectation of success that the components can exist together in a composition since Delaney et al. teaches that the components can exist together in a composition and the composition of Delaney et al. is successfully made. In other words, since the prior art discloses the composition, there is an expectation of success that the composition can exist.  The Court in KSR has held that it is an error to look only to the particular problem the applicant was trying to solve.  The reference teaches the claimed composition to solve other problems. 
While it is not enumerated which claim limitations are supposedly not considered, it is assumed that “the problem of odor control” is the claim limitations applicant argues is not considered.  First, the “odor control composition” only applies to claims 15-17.  Second, the Court in KSR stated that it is an error to look only to the particular problem the patentee was trying to solve.  The problem motivating the patentee may be only one of many addressed by the patent’s subject matter and a person having ordinary skill in the art would not be led only to those elements of the prior art designed to solve the same problem (MPEP 2141 II A2). Third, whether or not Delaney et al. recognized or did not recognize the odor control properties of the claimed compounds and composition, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Fourth, it is not clear to the examiner how the recognition or non-recognition of properties would materially change the compound or composition. The compound and composition are rendered obvious by the prior art. Would the maker of the compound or composition have to think “this will control odor” as they are adding the ingredients? Of course the thoughts of the maker as they are making the compound or composition does not have an affect on the final product.  Delaney et al. discloses the composition that results in the claimed compound, and the thoughts of the maker while following the suggestion of Delaney et al. does not change the composition. 
C) Applicant’s argument that Delaney et al. does not teach the combination of stearic acid and chloride containing salts is not persuasive. Delaney et al. does not only add the inorganic salt that contains a halogen if a sulfated surfactant is selected.  Delaney et al. also teaches that the inorganic salts can be added to build viscosity. Delaney et al. teaches the inorganic salt can be added to the composition in an amount of from about 0.1% to about 1% (para. 176), and does not condition this component on the selection of the surfactant.  In other words, the presence of the stearic acid and the chloride containing salts are not conditioned on the presence or absence of the other. 
D) Applicant’s argument that Delaney et al. does not teach which of the many compounds disclosed can achieve odor control and that undue experimentation would be needed is not persuasive.  In response to Applicant’s repeated argument that the cited art fails to recognize the problem solved by the claimed methods, Applicant is reminded that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Furthermore, it is noted that it is not necessary that the prior art suggest the modification to achieve the same advantage or result discovered by Applicant. The motivation question arises in the context of the general problem confronting the inventor, rather than the specific problem solved by the invention (see In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings; see also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01).  Therefore, a person having ordinary skill in the art would be led to the modification for the motivation given in the rejection and taught in the disclosure of the reference, and not necessarily for “odor control”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al. (US 2014/0349913).
Regarding claims 1, 4, 5, 10, 11, 12, 14: Delaney et al. teaches a polyethyleneimine compound (para. 77) having a plurality of amine groups, each amine group comprising a nitrogen atom, wherein at least one amine group comprises a nitrogen atom directly bonded to at least one alkyleneoxy group: 
    PNG
    media_image1.png
    315
    778
    media_image1.png
    Greyscale
(para. 80). While Delaney et al. does not directly teach at least one amine group comprises a nitrogen atom directly bonded to a halogen, the instant specification (published paragraph 57) teaches that this moiety is created by the general reaction scheme of reacting the PEI molecule with an electrophilic compound (such as stearic acid) in the presence of a halogen-containing liquid, such as chlorinated tap water.  Delaney et al. teaches the presence of chloride containing salts (para. 176, 122) and stearic acid (para. 33). Since the reactants of the reaction scheme are present in the composition of Delaney et al. a person having ordinary skill in the art would recognize that the chlorine group directly bonded to the nitrogen atom that is present in the instant specification will also be present in Delaney et al. At the time of the invention a person having ordinary skill in the art would have found it obvious to include the stearic acid and chlorine source disclosed in Delaney et al. and would have been motivated to do so in order to include surfactants in the detergent composition.  
Regarding claim 2: The structure from paragraph 80 of Delaney et al. has 20 units of alkyleneoxy monomer units per alkyleneoxy group.
Regarding claim 3: The structure from paragraph 80 of ref11 shows the claimed groups of Formula (C) where R101 and R102 are hydrogen, a is 20, and R105 is hydrogen.
Regarding claim 6: Delaney et al. teaches a branched polyethyleneimine (para. 80).
Regarding claim 7: Delaney et al. teaches the molecular weight of the PEI is 8,000-25,000 g/mol, which overlaps the claimed range (para. 79).
Regarding claim 8: Delaney et al. teaches the claimed formula (J) where R58 and R57 are both alkyleneoxy (para. 80).
Regarding claim 9: Delaney et al. teaches 
    PNG
    media_image2.png
    91
    407
    media_image2.png
    Greyscale
(para. 77), where g is 1.
Regarding claim 13: The structure from paragraph 80 of ref11 shows the claimed groups of Formula (C) where R101 and R102 are hydrogen, a is 20, and R105 is hydrogen.
Regarding claim 15: Delaney et al. teaches the composition comprising the polyethyleneimine compound of claim 1 and solvent (para. 145).
Regarding claim 16: Since Delaney et al. teaches the solvent, the odor control agent is optional.
Regarding claim 17: Delaney et al. teaches water (para. 184).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of copending Application No. 16/590,612 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the copending application requires a polyethyleneimine compound comprising at least one amine group comprises a nitrogen atom directly bonded to a chlorine atom, which reads on halogen, and a nitrogen atom directly bonded to at least one alkyleneoxy group, as does claim 1 of the instant application.  Claim 3 of the copending reads on claim 2 of the instant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767